Citation Nr: 1723531	
Decision Date: 06/22/17    Archive Date: 06/29/17

DOCKET NO.  11-18 312	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1. Entitlement to service connection for a stomach disability (claimed as stomach problem/hernia). 

2. Entitlement to service connection for a low back disability (claimed as musculoskeletal pain). 


REPRESENTATION

Appellant represented by:	Tennessee Department of Veterans' Affairs


WITNESSES AT HEARING ON APPEAL

The Veteran and his daughter



ATTORNEY FOR THE BOARD

E. Tamlyn, Counsel


INTRODUCTION

The Veteran served on active duty from June 1974 to May 1992. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision issued by the Department of Veterans Affairs Regional Office (RO) in Nashville, Tennessee. In that decision, the RO denied the claims of service connection for both a stomach and back disability. 

The Veteran testified before the undersigned at a December 2012 Board hearing. A transcript of the hearing is in the file and has been reviewed. 

This claim was remanded by the Board in October 2014. 

The issue of service connection for a low back disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ). 


FINDING OF FACT

The weight of the evidence is against a finding that a stomach disability was manifested during service or is otherwise related to the Veteran's active service. 






CONCLUSION OF LAW

The criteria for an award of service connection for a stomach disability have not been met. 38 U.S.C. §§ 1110, 1131, 5107 (2014); 38 C.F.R. §§ 3.303, 3.304, 3.309 (2016). 


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board finds that service connection is not warranted because there is a lack of evidence regarding the nexus element of service connection. 

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist. See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

Service connection will be granted for disability resulting from disease or injury incurred in or aggravated by active military, naval or air service. 38 U.S.C. § 1110 (2014); 38 C.F.R. § 3.303(a) (2016). 

Service connection generally requires evidence of (1) a current disability; (2) lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995). 

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology if the disability claimed qualifies as a chronic disease; such diseases are listed in 38 C.F.R. § 3.309(a) and does not include a stomach disability, but does include ulcers. See, Walker v. Shinseki, 708 F.3d 1331, 1337 (Fed. Cir. 2013). 

In adjudicating this claim, the Board must assess the competence and credibility of the Veteran and probative value of the evidence of record in its whole. See Washington v. Nicholson, 19 Vet. App. 362 (2005), 38 C.F.R. § 3.159(a)(2) (2016) (Lay evidence is competent if it is provided by a person who has knowledge of the facts or circumstances and conveys matters that can be observed and described by a lay person). In determining whether documents submitted by a veteran are credible, the Board may consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant. Caluza, 7 Vet. App. 498. 

The Veteran contended in his June 2009 claim he was diagnosed with all problems he was filing his claims for, to include a "stomach problem/hernia" while on active duty. He stated further that he had a stomach problem/hernia from 1989 to the present. In July 2009, he submitted private medical reports from a hospital and specialty clinic. At the December 2012 Board hearing, he explained that he routinely "went to medical." (Transcript, p 6.) In response to the question of when he first had issues with his stomach, the Veteran stated that his stomach was hurting "anywhere from three to six months afterwards" but also that he had pain in his stomach since he left service. (Transcript, p 8.) He stated he was prescribed medication by a doctor but mentioned that he had a kidney stone removed at one point. (Transcript, pp 8-9.) He had pain in lining of stomach which was "gastric-they said it's like an ulcer." (Transcript, p 9.) The Veteran explained he did not have a clear diagnosis. Id. His representative stated they would submit records to the Board and see if the doctor could clarify the diagnosis. (Transcript, pp 9-10.) However, while two lay statements and Dr. A.E.'s letter were submitted in February 2013, further information regarding an exact diagnosis was not submitted. (See February 2015 statement from the Veteran's representative stating there was no further information to submit.) 

The two lay statements that were submitted were from the Veteran's daughter and his wife. The daughter stated she was unsure of when abdominal pain started, but she remembered that she heard the Veteran grunting in the bathroom one night for several hours, then her mother took him to the ER. The doctor was concerned he was passing gallstones, but her father never shared the results of the ER visit with her. The Veteran's wife asserted the Veteran had conditions starting in 1988. However, the Veteran's testimony at the Board hearing directly contradicts this information; he stated that in 1988 he was in Japan and his problems did not start until 1992 when he was at the end of his career. 

The Board finds the Veteran's daughter to be not competent regarding a stomach disability because she admitted she was unsure when his pain started and unsure of what his problem actually was-she lacks personal knowledge about any problem and her statement is too vague to be useful. The Board finds the Veteran's wife's statement on a stomach disability to be directly contradicted by his own testimony at the hearing. These statements are assigned no weight. See Caluza, 7 Vet. App. 498. 

A review of the Veteran's service treatment records does not show stomach problems (See May 1970 pre-induction Report of Medical Examination or RME, Report of Medical History or RMH, and January 1990 RME). While one record from September 1976 notes an impression of "flu-like syndrome," a March 1992 
RME showed the abdomen was normal. 

Private hospital records from December 2006 do show a chief complaint of lithotripsy on a left kidney stone and noted a history of stone also in May 2006. Dr. A.E.'s February 2013 letter stated the Veteran was his patient who was being seen for multiple medical problems. He recently had: pneumonia; pancreatitis; an H. Pylori infection; a kidney lesion and calculus; and a hepatic cyst. He also referenced: "there was some mention of pulmonary fibrosis." He noted that Veteran came in with his VA medical records to review and had questions about his prior diagnoses. Dr. A.E. stated "I recommended that he obtain a doctor who specializes in disability to evaluate his case but that we didn't complete any of that specific paperwork at here at this clinic." Dr. A.E. did not mention a hernia or otherwise provide support that the Veteran had a long-term stomach condition. 

Lay evidence may be competent and sufficient to establish a diagnosis of a condition when: (1) a layperson is competent to identify the medical condition (i.e., when the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer); (2) the layperson is reporting a contemporaneous medical diagnosis, or; (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional. Jandreau v. Nicholson, 492 F. 3d 1372, 1377, n. 4 (Fed. Cir. 2007). However, laypersons have generally been found to not be competent to provide evidence in more complex medical situations. See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (concerning rheumatic fever).

The Board finds the Veteran to be competent to report his medical state in service as well as that he received treatment for an unknown stomach disability. However, he admitted he did not know what his diagnosis was at the hearing. (Transcript, p 9). There is a conflict between the Veteran's initial statement on his claims form that he was diagnosed with a problem while on active duty and the testimony. The 1992 separation RME shows that a clinical evaluation of the abdomen and viscera (to include whether there was any hernia) was normal. As a result, the Board finds the Veteran's memory regarding a diagnosis and symptoms in service to be without a foundation. His statement regarding a diagnosis in service is assigned less weight. 

The Board also finds the Veteran does not have a current diagnosis of an ulcer; this finding is important because it would allow him to take advantage of the continuity of symptomatology avenue of entitlement under § 3.303(b). While acknowledging a recent H. pylori infection, Dr. A.E. stopped short of diagnosing an ulcer (consistent with the Veteran's testimony at the Board hearing). Also, § 3.309(a), defining chronic diseases, notes: 

A proper diagnosis of gastric or duodenal ulcer (peptic ulcer) is to be considered established if it represents a medically sound interpretation of sufficient clinical findings warranting such diagnosis and provides an adequate basis for a differential diagnosis from other conditions with like symptomatology; in short, where the preponderance of evidence indicates gastric or duodenal ulcer (peptic ulcer). Whenever possible, of course, laboratory findings should be used in corroboration of the clinical data. 

As differential diagnosis and/or laboratory findings are not available here, there is no proper diagnosis of an ulcer. Establishing service connection via the theory of continuity of symptomatology is not possible. 

Here, there is a lack of nexus between service and what the Veteran described at the hearing as stomach pain without a clear diagnosis. The Veteran did not provide further information regarding this issue even after admitting it needed further clarification. (See Board Transcript, p 9.) Without any further information, it is not possible to resolve reasonable doubt in the Veteran's favor; service connection for a stomach disability is denied. See 38 U.S.C. § 5107 (2014); 38 C.F.R. § 3.102 (2016). 


ORDER

Service connection for a stomach disability (claimed as stomach problem/hernia) is denied.


REMAND

In October 2014, the Board remanded for an opinion as to the etiology of the diagnosed degenerative disc disease. In February 2015, three opinions were given as to the diagnosed degenerative arthritis of the spine. An April 2015 RO deferral notes that a second opinion was requested because the first was not comprehensive. The second opinion contained a conclusion that was totally inconsistent with the rationale given. The third opinion stated that the current back condition "was not the result of a lumbar strain in military service." It went on to state that "the natural process of arthritis is to slowly worsen, regardless of activity or incidents."

The third opinion does not rule out the possibility that the arthritis may have started in service or within one year of service with manifestation to 10 percent disabling. See 38 C.F.R. § 3.309(a) (naming arthritis as a chronic disease subject to presumptive service connection). There was no diagnosis of lumbar strain in service; the Veteran simply asserts that he had low back pain in service and that he regularly used his back to do his job (see June 2011 appeal form). The natural process of arthritis generally is less helpful; the Board needs to know the etiology of this Veteran's back disability. The Board finds noncompliance with the remand directives. See Stegall v. West, 11 Vet. App. 268 (1998).

Accordingly, the case is REMANDED for the following action:

1. Schedule the appellant for an examination with a VA examiner who is qualified to determine the nature and etiology of the diagnosed back disability. A copy of this remand and the claims file should be provided to the examiner in conjunction with the examination.

After examination, the examiner should review the entire file, to include the following:

* The Veteran's statements on the June 2011 appeal form and in the December 2012 hearing transcript and

* A November 2007 MRI with the impression of a mild L5-S1 degenerative disc disease with mild disc bulge demonstrated.

After reviewing the relevant records mentioned above and performing an examination, the examiner should answer the following questions: 

* Is it at least as likely as not (a 50 percent or greater probability) that any diagnosed back disability was incurred in or related to service? 
* Is it at least as likely as not (a 50 percent or greater probability) that any diagnosed arthritis) became manifest to a degree of 10 percent within one year of separation from active service? 

A complete rationale for any opinion expressed and conclusion reached should be set forth in a legible report. 

2. Readjudicate the claim. If the determination remains adverse to the Veteran, he and his representative should be furnished with a supplemental statement of the case and given an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C. §§ 5109B, 7112 (2016).




______________________________________________
REBECCA N. POULSON
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


